DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        STATE OF FLORIDA,
                            Appellant,

                                    v.

                        JENNIFER CASTRO,
                             Appellee.

                             No. 4D16-2459

                              [July 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Edward Merrigan, Judge; L.T. Case No. 09-8608
CF10A.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Cynthia L.
Comras, Assistant Attorney General, West Palm Beach, for appellant.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and METZGER, ELIZABETH A., Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.